Case 2:20-cv-00281-JRG Document 206-3 Filed 08/20/21 Page 1 of 1 PageID #: 9391




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION



  KAIFI LLC,

                Plaintiff,
                                                       Case No. 2:20-CV-00281-JRG
         v.

  T-MOBILE US, INC. and                                     Hon. Rodney Gilstrap
  T-MOBILE USA, INC.,

                Defendants.



    ORDER GRANTING DEFENDANTS T-MOBILE US, INC. AND T-MOBILE USA,
    INC.’S MOTION TO COMPEL KAIFI TO PRODUCE DOCUMENTS FROM ITS
                          PARENT ENTITIES

        Before the Court is Defendants T-Mobile US, Inc. and T-Mobile USA, Inc.’s Motion to

 Compel KAIFI to Produce Documents from its Parent Entities.

        The Court, having considered same, is of the opinion the motion should be GRANTED.




                                              1
